Case 20-12895-PDR Doc147 Filed 08/18/21 Page1of 47

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
FORT LAUDERDALE DIVISION
IN RE: CASE NO.; 20-12895-PDR
CHARLES RAYFIELD RHODES CHAPTER 13

Debtor.

 

HOLLYWOOD’S MOTION TO DISMISS DEBTOR’S CHAPTER 13 CASE

COMES NOW The City of Hollywood (hereinafter “Hollywood”), a secured creditor and
party in interest, by and through its undersigned attorney, hereby files this Motion to Dismiss
Debtor’s Chapter 13 case and requests the entry of an order, pursuant to 11 U.S.C.1307 of the
Bankruptcy Code (the “Code”) dismissing this Chapter 13 case as bad faith filing, and as grounds
in support states as follows:

PROCEDURAL BACKGROUND

L. Charles Rayfield Rhodes (hereinafter “Debtor”) currently owns several properties within
the City of Hollywood.
2. Hollywood currently has several outstanding secured liens on debtor’s property. A copy of

the liens is attached hereto as Composite Exhibit “A” and incorporated herein by reference.

3. On or about December 17, 2013 an Order of Imposition of Fine and Claim of Lien was
confirmed and imposed; recorded in Official Records Instrument #112001861 of the Public
Records of Broward County, Florida. As of May 4, 2021, the current amount due and outstanding

is $697,000.00.

 

 
Case 20-12895-PDR Doc147 Filed 08/18/21 Page 2 of 47

4, On or about August 16, 2016 and Order of Imposition of Fine and Claim of Lien was
confirmed and imposed; recorded in Official Records Instrument #113880778 of the Public
Records of Broward County, Florida. As of May 4, 2021, the current amount dues and outstanding
is $887,500.00.

5, On or about October 30, 2018 and Order of Imposition of Fine and Claim of Lien was
confirmed and imposed; recorded in Official Records Instrument #115422126 of the Public
Records of Broward County, Florida. As of May 4, 2021, the current amount dues and outstanding
is $12,000.00.

6. On or about November 21, 2018 and Order of Imposition of Fine and Claim of Lien was
confirmed and imposed; recorded in Official Records Instrument #115480169 of the Public
Records of Broward County, Florida, As of May 4, 2021, the current amount dues and outstanding
is $143,250.00.

7. On or about October 16, 2018 and Order of Imposition of Fine and Claim of Lien was
confirmed and imposed; recorded in Official Records Instrument #115415859 of the Public
Records of Broward County, Florida. As of May 4, 2021, the current amount dues and outstanding
is $10,050.00,

8. On or about November 21, 2018 and Order of Imposition of Fine and Claim of Lien was
confirmed and imposed; recorded in Official Records Instrument #115480170 of the Public
Records of Broward County, Florida, As of May 4, 2021, the current amount dues and outstanding
is $145,050.00.

9. Debtor’s property located at 2403 Liberty Street, Hollywood, Florida currently has an

outstanding utilities account totaling $8,359.13.

 

 
Case 20-12895-PDR Doc147 Filed 08/18/21 Page 3 of 47

10. Debtor’s property located at 1111 S. 29 Avenue, Hollywood, Florida currently has an
outstanding utilities account totaling $8,608.04.

11. Debtor’s property located at 2515 Fillmore Street, Hollywood, Florida currently has an
outstanding utilities account totaling $13,772.11.

12. The Debtor previously filed his voluntary petition for relief under Chapter 13 of Title 11
of the Code on December 5, 2018 (18-25201-JKO). The Debtor previously filed his schedules and
statements on January 30, 2019 listing Hollywood as a creditor.

13. On October 17, 2019 confirmation of the proposed Chapter 13 plan was denied and the
case was dismissed.

14. The Debtor then filed another voluntary petition for relief under Chapter 13 of Title 11 of
the Code on March 2, 2020 (20-12895-PDR). Hollywood was not listed as a creditor,

15, On April 28, 2020, the Court set July 7, 2020 (hereinafter the “(Claims Bar Date”) as the
last day for government units to file a proof of claim.

16. On March 30, 2021 in U.S. Bank vy. Manuel Vazqueztell, et. al., the Debtor filed a Verified
Motion for Disbursement of Mortgage Foreclosure Surplus stating that he was not in bankruptcy
and that he was legally entitled to the surplus funds following the foreclosure. A copy of the
motion is attached hereto as Exhibit “B” and incorporated herein by reference.

17, On April 24, 2021 Hollywood’s Code Compliance was dispatched to Debtor’s property
located at 2403 Liberty Street, after recetved several complaints regarding the property unsafe
conditions,

18. On April 27, 2021 2403 Rolando Rodriguez, Building Official deemed 2403 Liberty Street

unsafe and required evacuation of the property. Six tenants were present during the evacuation and

 

 
Case 20-12895-PDR Doc147 Filed 08/18/21 Page 4 of 47

provided complaint affidavits. A copy of the affidavits is attached hereto as Composite Exhibit
“C” and incorporated herein by reference.

19.  OnMay 17, 2021, while conducting a public bankruptey search Hollywood discovered that
the Debtor had filed a voluntary petition for relief under Chapter 13 of Title 11 of the Code.

20. On May 27, 2021, Hollywood filed an Objection to Confirmation of [131] Amended
Chapter 13 Plan.

21. On June 1, 2021, the Court held a hearing for confirmation of the debtor’s proposed
Amended Chapter 13 plan; on June 24, 2021 an Order Confirming debtor’s plan was entered.

22. On June 4, 2021, in Rhodes v. Hollywood, Judge Michael Robinson learned of the Debtor’s
bankruptcy filing and issued an automatic stay, Randy Fleisher, Debtor’s attorney appeared for
this case.

23. OnJuly 13, 2021 in U.S. Bank v. Manuel Vazqueztell, et. al., Dan Cohen, Debtor’s attorney

 

for this case appeared before Judge Andrea Gundersen and argued Debtor motions. Debtor’s
Verified Motion for Disbursement was denied.
24, = On July 21, 2021, in Case #21-0979, Chandra Doucette, Debtor’s attorney for this case
appeared before the Broward County Unsafe Structure Board. The Debtor represented that he has
the financial ability to complete the necessary repairs required to bring the property into
compliance, It is estimated that the necessary repairs would cost approximately $180,000.00.
DISCUSSION

A. Applicable Law

Section 1307 of the Bankruptcy Code provides that on request of a party in interest or the

United States trustee, and after notice and a hearing, the court may convert a Chapter 13 case to a

 

 
Case 20-12895-PDR Doc147 Filed 08/18/21 Page5of 47

case under Chapter 7 or dismiss a case under Chapter 13 for cause, whichever is in the best
interests of creditors. 11 U.S.C. § 1307(c). “Cause” is not defined but includes the following:

(1) unreasonable delay by the debtor that is prejudicial to creditors;

(2) nonpayment of any fees and charges required under chapter 123 of title 28;

(3) failure to file a plan timely under section 1321 of this title;

(4) failure to commence making timely payments under section 1326 of this title;

(5) denial of confirmation of a plan under section 1325 of this title and denial of a request

made for additional time for filing another plan or a modification of a plan;

(6) material default by the debtor with respect to a term of a confirmed plan;

(7) revocation of the order of confirmation under section 1330 of this title, and denial of

confirmation of a modified plan under section 1329 of this title;

(8) termination of a confirmed plan by reason of the occurrence of a condition specified

in the plan other than completion of payments under the plan;

(9) only on request of the United States trustee, failure of the debtor to file, within fifteen

days, or such additional time as the court may allow, after the filing of the petition

commencing such case, the information required by paragraph (1) of section 521(a);

(10) only on request of the United States trustee, failure to timely file the information

required by paragraph (2) of section 521(a); or

(11) failure of the debtor to pay any domestic support obligation that first becomes
payable after the date of the filing of the petition.

Lack of good faith, or bad faith, is not specifically listed as a ground for dismissal,
although the Court must find that the plan has been proposed in good faith and that the action of

the debtor in filing the petition was in good faith to confirm a Chapter 13 plan. See 11 U.S.C. §

 

 
Case 20-12895-PDR Doc147 Filed 08/18/21 Page 6 of 47

1129(a)(3) and (7). Nevertheless, the United States Supreme Court has recognized that bad faith
may constitute cause for dismissal or conversion. See Marrama v. Citizens Bank of
Massachusetts, 549 U.S. 365, 379 (2007).

Courts in the Eleventh Circuit generally determine whether a case was filed in bad faith
by using a non-exhaustive list of factors to evaluate the totality of the debtor's circumstances. Jn
re Murphy, 375 B.R. 919, 922 (Bankr. M.D. Ga. 2007). The factors to consider include the
debtor's income and expenses, his motivation in filing the bankruptcy case, his sincerity in
dealing with his creditors, and any special circumstances affecting his financial situation. Jn re
Kitchens, 702 F.2d 885, 888 (11th Cir. 1983)(cited in Orcutt v. Crawford, 2011 WL 4382479, at
4 (M.D. Fla.)). In all cases, however, the “basic inquiry is whether, under the circumstances, the
debtor has abused the provisions, purposes, or spirit of the Bankruptcy Code.” Jn re Vick, 327
B.R. 477, 487 (Bankr. M.D. Fla. 2005)(citing In re Kitchens, 702 F.2d at 888-89).

B. Analysis

The purpose of the bankruptcy code is to afford the honest but unfortunate debtor a fresh
start, not to shield those who abuse the bankruptcy process to avoid paying their debts. Molitor v.
Fidson Un re Molitor), 76 F.3d 218, 220 (8th Cir. 1996) (citing Graven v. Fink Un re Graven),
936 F.2d 378, 385 (8th Cir. 1991), The record evidence and information provided below makes it
clear that the Debtor hasn’t been honest and is attempting to abuse the bankruptcy process to
avoid paying his debts.

On December 5, 2018, the Debtor filed a Chapter 13 case (Case No. 18-25201-JKO). On
the Schedule in this case the Debtor reported earnings of $1,045.00 per month in social security

income, $565.00 per month in pension/retirement income and $6,500.00 per month in rental

 

 
Case 20-12895-PDR Doc147 Filed 08/18/21 Page 7 of 47

income totaling $8,110.00 monthly. Confirmation of the proposed Chapter 13 plan was denied,
and the case was dismissed.

On March 2, 2020, the Debtor filed another Chapter 13 case (Case No. 20-12895-PDR).
On the Schedule in this case the Debtor reported earnings of $1,075.00 per month in social
security income, $595.00 per month in pension/retirement income, $4,895.00 per month in rental
incomed and $781.00 per month in 3“ party social security income totaling $7,346.00 monthly.

Additionally, on this Schedule the Debtor reported zero dollars in rental income for the 2018 &

 

2019 calendar year, completely contradicting the information the Debtor reported in the Chapter
13 petition filed December 5, 2018. Furthermore, Robert Mello and Walter Levin, tenants of the
Debtor’s property located at 2403 Liberty Street, have provided affidavits attesting they have
been paying tenants of the Debtor for over four-years. See Exhibit C,

Although, Federal Bankruptcy Rule 1007(a)(1) states that a debtor shall file with the
petition a list containing the name and address of each entity to be included on schedules and the
debtor shall file a supplemental statement properly upon any change in circumstances, in this
instant case the Debtor failed to abide by the Code. The Debtor knowingly failed to disclose,
anywhere in its schedules that Hollywood filed and recorded liens against his property. The
Debtor knowingly failed to disclose in its schedules the outstanding utility accounts for each
property located in Hoilywood. The Debtor has known of Hollywood’s liens since 2013 and has
been in constant communication with Hollywood over the years regarding the liens, Hollywood |
has asserted its’ lien rights in every foreclosure action against the Debtor. Hollywood’s proof of
claim totaled $1,925,589.28; the Debtor’s omission of this information has a negative impact on

the other creditors as well as the outcome of this case. It is Hollywood’s position that the Debtor

 
Case 20-12895-PDR Doc147 Filed 08/18/21 Page 8 of 47

intentionally withheld this information from the Court because the outstanding debt would
exceed the secured debt limits to meet eligibility for Chapter 13 pursuant to 11 U.S.C. § 109(e).

The Debtor is required to identify and disclose any lawsuit, court action or administrative
proceeding he is/was a party to within one-year prior to filing bankruptcy. The Debtor knowingly
failed to disclose that he is a party in a lawsuit against Hollywood (Case No. Cace-18-3442), On
June 4, 2021, Judge Robinson issued an automatic stay in this case. Not until the Debtor need an
Order from this Court did, he file an Amended Schedule on July 8, 2021 to include this
information.

On March 30, 2021 in Vazqueztell v. Rhodes, the Debtor filed a Verified Motion for
Disbursement of Mortgage Foreclosure Surplus. The Debtor understood that the statements were
given under oath and understood if any statements were untrue that he may be prosecuted
criminally for perjury. Even with knowing all this information, the Debtor made false statements.
Although on March 2, 2020, the Debtor voluntarily filed his Chapter 13 petition, in the verified
motion he stated that he was not currently in bankruptcy. Also, in this motion the Debtor,
acknowledges that he is aware of the liens held by Hollywood, although he failed to include the
liens on his Schedule. The Debtor attempted to gain access to $85,939.70, without notifying this
Court or any of his creditors. See Exhibit B.

On July 21, 2021 the Debtor’s property located at 2403 Liberty Street, went before the
Broward County Unsafe Structure Board. At this hearing the Debtor represented that he had the
financial ability to make approximately $100,000.00 in repairs to bring the property into
compliance in accordance with the Florida Building Code. An Order was issued requiring the
Debtor to fence the property for safety reason and provide an engineering report to support his

position regarding the structure. Since July 21, 2021, the Debtor has hired a least one contractor

 

 
Case 20-12895-PDR Doc147 Filed 08/18/21 Page 9 of 47

and five engineers. A copy of the Order is attached hereto as Exhibit “D” and incorporated herein
by reference.

Under the facts and circumstances present in this instant case, including by not limited to
the Debtor’s willingness to commit perjury, failure to be honest and forthcoming with the Court,
false statements regarding income and failure to disclose all assets it is clear this case was filed
in bad faith. A Court may consider several factors when determining whether to dismiss a
debtor’s bankruptcy for bad faith. These include “the nature of debt, .... The timing of the
petition; how the debt arose and the debtor’s motive in filing the bankruptcy petition; how the
debtor’s actions affected creditor; the debtor’s treatment of creditors both before and after the
petition was filed; and whether the debtor had been forthcoming with the bankruptcy court and
creditors.” Jn re Graffy, 216 B.R. 888, 891 (Bankr. M.D. Fla. 1998) Here under both Kitchens
and Graffy factors, the Debtor’s acts, set out above are sufficient to constitute bad faith for the
purpose of consider whether there is good cause for dismissal.

WHEREFORE, Hollywood requests the entry of an Order dismissing this Chapter 13
case, for cause, with prejudice and for such other and further relief as the Court deems just and
proper.

Respectfully submitted,

DOUGLAS R. GONZALES,
CITY ATTORNEY

City of Hollywood

2600 Hollywood Boulevard
Room 407

Hollywood, FL 33020
Telephone: (954) 921-3435
Telecopier: (954) 921-3081

By: /s/Kendra Breeden Esq.
Kendra Breeden Esq.

Collections Attorney
Fla. Bar No. 111383
kbreeden@hollywoodfl.org
Case 20-12895-PDR Doc 147 _ Filed 08/18/21 Page 10 of 47

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on August 18, 2021 I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF. | also certify that the foregoing document
is being served this day by transmission of Notices of Electronic Filing generated by CM/ECF to
those parties registered to receive electronic notices of filing in this case or via U.S. mail as listed
in the below Service List.

VIA CM/ECF:
20-12895-PDR Notice will be electronically mailed to:

Robert J. Bigge Jr., Esq on behalf of Debtor Charles Rayfield Rhodes
brpa@biggerodriguez.com, biggerr72292(@notify.bestcase.com

Melbalynn Fisher on behalf of Creditor U.S. Bank National Association
mfisher@ghidottiberger.com

Clarissa Pinheiro Schild Esq., on behalf of the Internal Revenue Service at
clariss.schild@usdoj.gov

Neisi I Garcia Ramirez on behalf of Creditor U.S. Bank National Association
Neisi.GarciaRamirez@mcecalla.com, FLBKECF@mccalla.com,mccallaecf@ecf.courtdrive.com

Keith S Labell on behalf of Creditor Deutsche Bank National Trust Company
klabell@rasflaw.com, klabell@rasflaw.com

Keith S Labell on behalf of Creditor Wells Fargo Bank, National Association
klabell@rasflaw.com, klabell@rasflaw.com

Office of the US Trustee
USTPRegion2? 1.MM.ECF(@usdoj.gov

Christopher P Salamone on behalf of Creditor Wells Fargo Bank, National Association
csalamone@rasflaw.com, csalamone@rasflaw.com

Robin R Weiner
ecf@ch13weiner.com, ecf2@ch1 3weiner.com

10
Case 20-12895-PDR Doc 147 Filed 08/18/21 Page 11 of 47

INSTR # 112001861, OR BK 50426 PG 1024, Page 1 of 2, Recorded 12/23/2013 at
12:25 PM, Broward County Commission, Deputy Clerk 2090

CITY of HOLLYWOOD, FLORIDA

POLICE DEPARTMENT * 3250 HOLLYWOOD BLVD. » HOLLYWOOD, FLORIDA 33021-6967
‘A Leading Farce In Professional Law Enforcement”
Accredited by the Commission for Florida Law Enforcement Accreditarion

 

 

   

Order Of Imposition Of Fine and Claim Of Lien
Case Number. V13-05157

City of Hollywood
Broward County, Florida

Property Owner. GISSENDANNER,COURTNEY RHODES,CHARLES

5843 SW 26TH ST#A __
WEST PARK, FL 33023 te eel !
I certify this to se we | va correct copy
Property Address: 2515 FILLMORE ST of the record in
HOLLYWOOD, FL 33020 MeTNESSETH my kand and official seal of
Legal: HOLLYWOOD LITTLE RANCHES 1-26 B it i Hollywood, Florida, this the

LOT 11 E1/2 BLK 15 so 2014 —
The City of Hollywood Special Magistrate, having reviewed evidence sworm testimony by Affidavit, enters the

following Findings of Fact:

That the City of Hollywood Special Magistrate did issue on , @ Final Order in the above captioned case commanding the
Respondent(s) to bring the violation(s) of code section(s) 157 - Residential as specified in said Final Order into compliance or be
subject to a fine in the amount of $250.00 PER DAY COMMENCING 09/15/2013. Additionally, in accordance with section
162.09(2)(d), Fla. Statutes, and Chapter 36.29 (A)(1) of the Hollywood Code or Ordinance, additional fines in the amount of
$ Hid [4 were assessed to cover costs incurred by the City in enforcing its Code(s).

That said violation occurred on real property described above, lying and being in Broward County, Florida.

That the Respondent(s) did not comply with the Final Order(s) by failing to FAILURE TO: REPAIR/REPLACE
ROTTEN FASCIA BOARD; CLEAN AND REPAINT ROOF; REMOVE RUST STAINS OFF THE WESTSIDE WALL;
CLEAN AND PAINT SHUTTERS. on or before the date specified therein.

That the Special Magistrate Clerk did forward a notice of the failure to comply with the Final Order, along with a copy of
the Affidavit of Non-Compliance to the Respondent(s) by U.S. mail an_) 0-40-13

The Respondent(s) did not request a subsequent hearing pursuant to Section 36.29(A) of the City of Hollywood Code of
Ordinances.

IT IS THEREFORE THE ORDER OF THE SPECIAL MAGISTRATE THAT:

I. A fine in the amount of $250.00 PER DAY COMMENCING 9/15/2013, is hereby confirmed and imposed. This fine
shall continue to accrue until such time as the property is brought into compliance at which time the Respondent shall notify the Code
Enforcement Inspector. Additionally, in accordance with section 162.09(2)(d), Fla. Statutes, and Chapter 36.29 (A)(1) of the
Hollywood Code or Ordinance, additional fines in the amount of S_UjO. Lio were assessed to cover costs incurred by the
City in enforcing its Code(s).

2. The fine shall constitute a lien against the above-described real Property and upon any other real or personal property
owned by the respondent pursuant to Chapter 162, Florida Statutes, as currently enacted or as may be amended from
time to time, and Chapter 36 of the City of Hollywood Code of Ordinances, as currently enacted or as may be amended

Heltywood Page 1 of 2 for Case V13-05157

‘We do this by erring all who live, wark and play in the City of Hollywood enjoy a high quality oF Ue.

ini ‘Qur Mission: Weare dedicated to providing municipal services for our divene community in an sumosphere of cooperation, cautery and respect.
| * “An Equal Opportunity and Service Provider Agency"
2 5

EXHIBIT A

¢ (24+, ODD. 00
Case 20-12895-PDR Doc 147 Filed 08/18/21 Page 12 of 47
INSTR # 112001661, OR BK 50426 PG 1025, Page 2 of 2

CITY of HOLLYWOOD, FLORIDA

POLIGH DECARTMENT © 325) HOLLYWOOD BLVD. * HOLLYWOOD, BLORIDA 53021-6967

‘A Leading Farce In Proftsstonat Law Enfarcemenc"
Aeredtted by the Commission for Flonlda Law Bafbrocment Accreditation

   

froma dinto to time, and the Special Magistrate Clerk is directed to record a true copy ofthis Onter In the Public Records ‘
of Broward County, Florida, :

DONE AND ORDERED this [P day of Dec, , LOI. :

ATTEST; OFFICE OF THE SPECIAL MAGISTRATE
CITY OF HOLLYWOOD, FLORIDA

  

(Order of Imposition of Fine and Claim of Lien)

 
     
  

  

STATE OF FLORIDA
COUNTY OF BROWARD $5:
- The faregoin entwas acknowledged before me this }? zh day of c
and Clerk and Speclat Maglstrate, respectively of the City of Hollywood, who are personally known to
mie and who did not take an qath,
ke Publia i
!
1atat in Pe
vint Name provenaaane | [f
FAY QOMBISSIOO BER, oa
. vi ee coat i fe Unt | !
Note: Mail your payment to the above address made payable to the Clty of Hollywaad, : RaSh aoa SAT .
Hollywood Page 2 of 2 for Case V13-05157
Chor Malo: Wis tra deilfonced co punvidiag nyundstpol services for our dik hereat d

 

 

‘We do ainls by enuctag all why lee, work and play dy hechyaralmedeatan ara

“An Hqual Oppactuniey and Sarees Poovidas Agoney*

 

 

 

 
Case 20-12895-PDR Doc 147 Filed 08/18/21 Page 13 of 47

INSTR # 113880778 Page 1 of 2, Recorded 08/18/2016 at 04:14 PM
Broward County Commission, Deputy Clerk 4015

CITY of HOLLYWOOD, FLORIDA

POLICE DEPARTMENT * 3250 HOLLYWOOD BLVD. *« HOLLYWOOD, FLORIDA 33021-6967
‘A Leading Force In Professional Law Enforcement”
Accredited by the Commission for Florida Law Enforcement Accreditation

 

   

Order Of Imposition Of Fine and Claim Of Lien

Case Number. V16-00530
City of Hollywood
Broward County, Florida

Property Owner: =GISSENDANNER,COURTNEY RHODES,CHARLES CERTIFICATION
1303 SW 2 AVE | certify this to be a true and correct copy
DANIA BEACH FL 33004 of the record In

Property Address: 2545 FILLMORE ST oe hand hand staal sol of
HOLLYWOOD, FL 33020 aay of AS =

Legal: HOLLYWOOD LITTLE RANCHES 1-26 B Wp
LOT 41 E4/2 BLK 15

The City of Hollywood Special Magistrate, having reviewed evidence and swom testimony by Affidavit, enters the
following Findings of Fact:

That the City of Hollywood Special Magistrate did issue on , a Final Order in the above captioned case commanding the
Respondent(s) to bring the violation(s) of code section(s) 151.130(A)(I) as specified in said Final Order into compliance or be
subject to a fine in the amount of $500.00 PER DAY COMMENCING 06/24/2016. Additionally, in accordance with section
162.09(2)(d), Fla. Statutes, and Chapter 36.29 (A)(I) of the Hollywood Code or Ordinance, additional fines in the amount of
$_\05¢). OC _ were assessed to cover costs incurred by the City in enforcing its Code(s).

That said violation occurred on real property described above, lying and being in Broward County, Florida.

That the Respondent(s) did not comply with the Final Order(s) by failing to failing to obtain or reopen expired permit
for interior 3rd bathroom built without a permit (toilet and sink, no shower). on or before the date specified therein.

That the Special Magistrate Clerk did forward a notice of the failure to comply with the Final Order, along with a copy of
the Affidavit of Non-Compliance to the Respondent(s) by U.S. mail on wih

The Respondent(s) did not request a subsequent hearing pursuant to Section 36.29(A) of the City of Hollywood Code of
Ordinances.

IT IS THEREFORE THE ORDER OF THE SPECIAL MAGISTRATE THAT:

1. A fine in the amount of $500.00 PER DAY COMMENCING 6/24/2016, is hereby confirmed and imposed. This fine
shall continue to accrue until such time as the property is brought into compliance at which time the Respondent shall notify the Code
Enforcement Inspector. Additionally, in accordance with section tozemeKe EM Statutes, and Chapter 36.29 (A}(1) of the
Hollywood Code or Ordinance, additional fines in the amount of $ \CXD.- ’__ were assessed to cover costs incurred by the
City in enforcing its Code(s).

2. The fine shall constitute a lien against the above-described real property and upon any other real or personal property
owned by the respondent pursuant to Chapter 162, Florida Statutes, as currently enacted or as may be amended from
time to time, and Chapter 36 of the City of Hollywood Code of Ordinances, as currently enacted or as may be amended
from time to time, and the Special Magistrate Clerk is directed to record a true copy of this Order in the Public Records

Hollywood Page 1 of 2 for Case V16-00530

Merial = ur Mission We are dedicated ta providing municipal services far our diverse community in an atmosphere of cooperation, courvesy and respect.
(Il! We do this by ensuring all whe live, work and play in the City of Hollywood enjay a high quality of life.
2007

“An Equal Opportunity and Service Peovider Agency” oD
Case 20-12895-PDR Doc 147 Filed 08/18/21 Page 14 of 47
INSTR # 113880778 Page 2 of 2, End of Document

Water ' fT a et emt ee anew uy od ee a a

CITY of HOLLYWOOD, FLORIDA

POLICE DECARTMINT 4 3250 HOLLYWOOD BIVD, « HOLLYWOOD, PLORIDA 33031-6067

A Leading Force ite Profisstonal Law Enforcement”
Accredfted by thu Comentgaian fiw Florida Lau Bufarcomeut Accreditation

   

of Broward County, Florida,

DONE AND ORDERED thts ys day of Quast aa cale

 

ATTEST: OFFICE OF THA SPECIAL MAGISTRATE
CITY OF HOLLYWOOD, FLORIDA

DT cumennen ~
" «.
Special es Clerk a fall

(Order of Imposition of Fine and Claim of Lien) '

STATE OF FLORIDA )
COUNTY OF BROWARD ) 88:

The foregoing iustxument was acknowledged before me thls fl day of Prag AL Sto eby Crh tel [Sant
and ave, Secher, Clerk and Special Magistrate, raspectlvoly of thi City of Hollywood, wha are personally known to

ate and whe did not take aa ant.

Notary Pytfic 2
a sy, Thomas Blader
Haws Qi ber "aE Commission ¢ Fra42609

Ae
Pri , if
int Name if if Exptigg: December 9, 2019
“rant” Honda thea Aaron Matary
Note: Mall your payment to the above address mada payable to the Clty af Hollywood.
Hollywood Page 2 of 2 for Case V16-00530

ie Due BAlethois Wi ave dedicated a peoctdiag muulelgcll serviced fir que divasta shmmanley inn avatosphere of coopera, courtesy amd sespece
| | | | ‘edo chit by ansurtngall bol, wok and ply in tho Cay oF Efollpnood enjoy atigh quilhpal li,

*

2007

“An Equal Oppartuntcy and Seryles Provider Ageney™

 

—GefE exp — :

 

 
Case 20-12895-PDR Doc 147 Filed 08/18/21 Page 15 of 47

Instr# 115422126 , Page 1 of 2, Recorded 11/01/2018 at 11:48 AM
Broward County Commission

CITY of HOLLYWOOD, FLORIDA

Code Compliance Division
2600 Hollywood Blvd. + P.O. Box 229045 « Hollywood, Florida 33022-9045
Phone (954) 921-3061 » Fax (954) 921-3924» www. hollywoodfl.org

Order Of Imposition Of Fine and Claim Of Lien

 

Case Number: V17-05283
City of Hollywood
Broward County, Florida

I cert CERTIFICATION
Property Owner: RHODES,CHARLES RAYFILED H/E RHODES,CGRYSTAL Certify this to be a true and Correct ¢
1111 S 29 AVE of the record in oPy
HOLLYWOOD FL 33020 hee ty hand and official seal of
Of Ho :
Property Address: 1111S 29 AVE <30_ day of "Crk. i. orida, “ the
HOLLYWOOD, FL 33020 5

Legal: SOUTH HOLLYWOOD AMD PLAT 4-10 B
LOT 1S 55,25 55 BLK 9

The City of Hollywood Special Magistrate, having reviewed evidence and sworn testimony by Affidavit, enters the following
Findings of Fact:

That the City of Hollywood Special Magistrate did issue on , a Final Order in the above captioned case commanding the
Respondent(s) to bring the violation(s) of code section(s) 151.130(A)(1) as specified in said Final Order into compliance or be subject to a
fine in the amount of $250.00 PER DAY COMMENCING 08/25/2018-9/26/2018. Additionally, in accordance with section 162.09(2)(d),
Fla, Statutes, and Chapter 36.29 (A)(1) of the Hollywood Code or Ordinance, additional fines in the amount of $ @ were
assessed to cover costs incurred by the City in enforcing its Code(s).

That said violation occurred on real property described above, lying and being in Broward County, Florida,

That the Respondent(s) did not comply with the Final Order(s) by failing to obtain a building permit for installing shed. on or
before the date specified therein.

That the Special Magistrate Clerk did forward a notice of the failure to comply with the Final Order, along with a copy of the
Affidavit of Non-Compliance to the Respondent(s) by U.S. mail on Apt Ig .

The Respondent(s) did not request a subsequent hearing pursuant to Section 36.29(A) of the City of Hollywood Code of
Ordinances,

[T IS THEREFORE THE ORDER OF THE SPECIAL MAGISTRATE THAT:

1. A fine in the amount of $250.00 PER DAY COMMENCING 8/25/2018, is hereby confirmed and imposed. This fine shall
continue to accrue until such time as the property is brought into compliance at which time the Respondent shall notify the Code
Enforcement Inspector. Additionally, in accordance with sectio 62.09(2)(d), Fla. Statutes, and Chapter 36.29 (A)(1) of the Hollywood
Code or Ordinance, additional fines in the amount of $ g were assessed to cover costs incurred by the City in enforcing its
Code(s).

2. The fine shall constitute a lien against the above-described real property and upon any other real or personal property owned by the
respondent pursuant to Chapter 162, Florida Statutes, as currently enacted or as may be amended from time to time, and Chapter 36 of the
City of Hollywood Code of Ordinances, as currently enacted or as may be amended from time to time, and the Special Magistrate Clerk is
directed to record a true copy of this Order in the Public Records

Page 1 of 2 for Case V17-05283

Our Misslon: We are dedicated to providing municipal services for our diverse community in an atmosphere of cooperation, courtesy and respect.
We do this by ansuring all who live, work and play in the Clty of Hollywood enjoy a high quality of life.

‘An Equal Opportunity and Service Provider Agency" 12 (00 OD
. \ 3
Case 20-12895-PDR Doc 147 Filed 08/18/21 Page 16 of 47
Inatr# 115422126 , Page 2 of 2, Bnd of Document

CITY of HOLLYWOOD, FLORIDA

Code Goimpilance Division
2600 Hollywood Blvd. * P.O. Box 229046 Hollywood, Florida 33022-90465 -
Phone (954) 921-8064 + Fan (954) 921-3024 + www.hollywood!l.org

 

Zoutily, Florida.

DONE AND ORDERED tte ag" day of Olver, Lord’

ATTEST: OFFICE OF THE SPECIAL MAGISTRATE

CITY OF HOLLY WCOD, FLORIDA
7 f+ ‘
Lat Ae

\ Spoclal Magistrate”

   
   

    

{Order of Imposition of Fine and Clalin of Lien)

STATE OF FLORIDA }
COUNTY OF BROWARD ) SS:

His foregoing ari wad acknuwledged before tne this i xf 2 day of { x 4 ; HAD, by Mautana {Veleronc
ed

AWA, C.CneC, Clark and Secotal Magisirate, respectively of the City of Hollywood, who ace parsdually known to me and
who did not take an onth, ’ .

 

 
  

C3?
Notary Publis ~~ sly, Crystal Sooga
SA" Conneston # 66084348
P
C wpe 2 a a, JU JE eExpltos: dune 21, 2019
Palot Nene =ePe ee

 

Bonded thru Aaron Notary

Note: Mail your payment io the above address made payable to the City of Hollywood,

Page 2 of 2 for Gase V17-06283

Our Misalon: We are dadloated ta providing Mmunlolpal services for our diversa community In an almosphere of ccaparation, courtesy and raspact,
We do this by onsuting all who tle, work and play Inthe City of Hollywood enjoy a high quailty of Ifa,

“An Equal Opportunity and Serviae Provider Aganoy"

 

 

 

 
Case 20-12895-PDR Doc 147 Filed 08/18/21 Page 17 of 47

Instr# 115480169 , Page 1 of 2, Recorded 12/04/2018 at 11:58 AM
Broward County Commission

CITY of HOLLYWOOD, FLORIDA

Code Compliance Division
2600 Hollywood Bivd. « P.O. Box 229045 + Hollywood, Florida 33022-9045
Phone (954) 921-3061 » Fax (954) 921-3924 « www.hollywoodfl.org

Order Of Imposition Of Fine and Claim Of Lien

 

Case Number: V18-03263
City of Hollywood
Broward County, Florida

Property Owner: RHODES, CHARLES RAYFILED H/E RHODES, CRYSTAL

1111S 29 AVE ' thie CERTIFICATION
) certify to be a true and correct co
HOLLYWOOD FL 33020 oe ih py
Property Address: 11115 29 AVE WITNESSETH my hand and official seal of
HOLLYWOOD, FL 33020 the City of Hollywood, Florida, this the
Legal: SOUTH HOLLYWOOD AMD PLAT 4-10 B —Al_ day of November, 20
LOT 1$ 55,2 S55 BLK9

The City of Hollywood Special Magistrate, having reviewed evidence and sworm testimony by Affidavit, enters the following
Findings of Fact: :

That the City of Hollywood Special Magistrate did issue on , a Final Order in the above captioned case commanding the
Respondent(s) to bring the violation(s) of code section(s) 157 - Residential as specified in said Final Order into compliance or be subject to
a fine in the amount of $150.00 PER DAY COMMENCING 09/22/2018. Additionally, in accordance with section 162.09(2)(d), Fla.
Statutes, and Chapter 36.29 (A)(1) of the Hollywood Code or Ordinance, additional fines in the amount of $ @AF.L0 were
assessed to cover costs incurred by the City in enforcing its Cade(s).

That said violation occurred on real property described above, lying and being in Broward County, Florida.

That the Respondent(s) did not comply with the Final Order(s) by failing to clean and paint Property, re-seal and re-surface
weathered/crack and pothole driveway on or before the date specified therein. ‘

That the Special Magistrate Clerk did forward a notice of the failure to comply with the Final Order, along with a copy of the
Affidavit of Non-Compliance to the Respondent(s) by U.S. mail on ofS ‘is.

The Respondent(s) did not request a subsequent hearing pursuant to Section 36.29(A) of the City of Hollywood Code of
Ordinances. :

IT IS THEREFORE THE ORDER OF THE SPECIAL MAGISTRATE THAT:

1. A fine in the amount of $150.00 PER DAY COMMENCING 9/22/2018, is hereby confirmed and imposed. This fine shall
continue to accrue until such time as the property is brought into compliance at which time the Respondent shall notify the Code
Enforcement Inspector. Additionally, in accordance with section 162,09(2)(d), Fla. Statutes, and Chapter 36.29 (A)(1) of the Hollywood
Code or Ordinance, additional fines in the amount of § S24). were assessed to cover costs incurred by the City in enforcing its
Code(s).

2. The fine shall constitute a lien against the above-described real property and upon any other real or personal property owned by the
respondent pursuant to Chapter 162, Florida Statutes, as currently enacted or as may be amended from time to time, and Chapter 36 of the
City of Hollywood Code of Ordinances, as currently enacted or as may be amended from time to time, and the Special Magistrate Clerk is
directed to record a true copy of this Order in the Public Records

Page 1 of 2 for Case V18-03268

Our Mission: We are dedicated to providing municipal services for our diverse community in an atmosphere of cooperation, courtesy and respect.
We do this by ensuring all who live, work and play in the City of Hollywood enjoy a high quality of life.

"An Equal Opportunity and Service Provider Agency"

big, 250-00 2)
Case 20-12895-PDR Doc 147 Filed 08/18/21 Page 18 of 47
fnstr# 115400169 , Page 2 of 2, End of Document

 

  

‘ CITY of HOLLYWOOD, FLORIDA
ay Code Compliance Division
Rip tt 2800 Hollywood Blvd, ¢ P.O, Box 2200465 » Hollywood, Florida 33022-9045
LATED Phone (854) 821-3061 + Fax (964) 921-3924 « wanw.hollywoodfl.org
of Broward County, Florida,

DONE AND ORDERED this DY. day of Novewber, 2S,

ATTEST: OFFICE OF THE SPECIAL MAGISTRATE
CITY OF HOLY WOOD, FLORIDA

erates hy

Special Magistrate Clerk Special Magistralp I

(Order of Imposition of Fine and Claim of Lien)

 

 

 

STATH OF FLORIDA sy
COUNTY OF BROWARD } 88:
a
The foregoing ingtruyent was acknowledged before me this a vt ‘day of Mgakor, 2010 by Veonaa Bames
and (> _, Clerk and Special Magistrate, respectively of the City of Hollywood, who are personally known to
ma and who did not teke an oath,
(
Maryarn Mall o “
arya? i
SS pao 6, 2018 Notaty Public
WM AAROMNOTARY.COM ‘ Ww
Print Name

 

Note: Mail your payment to the above address made payable to the City of Hollywood.

Page 2 of 2 for Casa V18-03268

Our Misston: We ars dedicated to providing municipal services for our divarsa comrounily In an atmosphere of cooperation, courtesy and raspect,
We do this by ensuring all who live, work and play In tha Cily of Hollywood anjay a high quallty of life,

"An Equal Opportunity and Servlee Provider Aganscy"

 

 

 

 
Case 20-12895-PDR Doc 147 Filed 08/18/21 Page 19 of 47

Instr# 115415859 , Page 1 of 2, Recorded 10/30/2018 at 12:19 PM
Broward County Commission

CITY of HOLLYWOOD, FLORIDA

Code Compliance Division
2600 Hollywood Blvd. « P.O. Box 229045 + Hollywood, Florida 33022-9045
Phone (954) 921-3061 + Fax (954) 921-3924 « www. hollywoodfl.org

Order Of Imposition Of Fine and Claim Of Lien

Case Number: V18-03429
City of Hollywood
Broward County, Florida

 

Property Owner: RHODES,CHARLES RAYFILED HIE RHODES,CRYSTAL

1111S 29 AVE ; CERTIFICATION
| certify this to be a true and correct c
HOLLYWOOD FL 33020 of the racord in ‘opy
Property Address: 1111S 29 AVE WITNESSETH my hand and official seal of
HOLLYWOOD, FL33020 the City of Hollywood, Florida, this
Legal: SOUTH HOLLYWOOD AMD PLAT4-10 B Xa dayof Oct |, 20. ;

LOT 18 55,2 $ 55 BLK 9

The City of Hollywood Special Magistrate, having reviewed evidence and swom testimony by Affidavit, enters the
following Findings of Fact: :

That the City of Hollywood Special Magistrate did issue on , a Final Order in the above captioned case commanding the
Respondent(s) to bring the violation(s) of code section(s) 155.30 as specified in said Final Order into compliance or be subject to a
fine in the amount of $150.00 PER DAY COMMENCING 08/11/2018. Additionall , in accordance with section 162.09(2)(d), Fla.
Statutes, and Chapter 36.29 (A)(1) of the Hollywood Code or Ordinance, additional fines in the amount of $ AX 1o50 were
assessed to cover costs incurred by the City in enforcing its Code(s).

That said violation occurred on real property described above, lying and being in Broward County, Florida

That the Respondent(s) did not comply with the Final Order(s) by failing to failing to re-sod and maintain live vegetation
in swale. on or before the date specified therein,

That the Special Magistrate Clerk did forward a notice of the failure to comply with the Final Order, along with a copy of
the Affidavit of Non-Compliance to the Respondent(s) by U.S. mail on 8-|4- j

The Respondent(s) did not request a subsequent hearing pursuant to Section 36.29(A) of the City of Hollywood Code of
Ordinances.

IT IS THEREFORE THE ORDER OF THE SPECIAL MAGISTRATE THAF

1. A fine in the amount of $150.00 PER DAY COMMENCING 8/11/2018, is hereby confirmed and imposed. This fine
shall continue to accrue until such time as the property is brought into compliance at which time the Respondent shall notify the Code
Enforcement Inspector. Additionally, in accordance with section 162.09(2)(d), Fla. Statutes, and Chapter 36.29 (A)(1) of the
Hollywood Code or Ordinance, additional fines in the amount of $ BOlp:> were assessed to cover costs incurred by the
City in enforcing its Code(s).

2. The fine shall constitute a lien against the above-described real property and upon any other real or personal property
owned by the respondent pursuant to Chapter 162, Florida Statutes, as currently enacted or as may be amended from
time to time, and Chapter 36 of the City of Hollywood Code of Ordinances, as currently enacted or as may be amended
from time to time, and the Special Magistrate Clerk is directed to record a true copy of this Order in the Public Records

Page 1 of 2 for Case V18-03429

Our Mission: We are dedicated to providing municipal services for our diverse community in an atmosphere of cooperation, courtesy and fespect.
We do this by ensuring all who live, work and play in the City of Hollywood enjoy a high quality of life.

“An Equal Opportunity and Service Provider Agency” a [D,0¢0-L0 ()
Case 20-12895-PDR Doc 147 Filed 08/18/21 Page 20 of 47
Instr# 115415859 , Page 2 of 2, End of Document

CITY of HOLLYWOOD, FLORIDA

Code Compliance Division
2800 Hollywood Bivd. » P.O. Bax 220045 + Hollywood, Florida 33022-0045
Phone (954) 021-3061 » Fax (954) 921-3924 « www. hollywoodfl.org

 

of Broward County, Florida,

DONE AND ORDERED this Ilo day of bck NR.

ATTEST: OFFICE OF THE SPECIAL MAGISTRATE
CITY OF HOLLYWOOD, FLORIDA

i
een) Tew,

Special Magistrate Clerk Specigl Magistrate

 

  

 

 

 

(Order of Imposition of Fine and Claim of Lien)

 

 

STATH OF FLORIDA )
COUNTY OF BROWARD ) SS;
The foregoing instrument aH acknowledged before me this_{ ui day of Odor, B08, by Veoncta Bomes.
and :; ‘ ia Wa SCO clerk and § pecial Magistrate, respectively of the City of Hollywood, who are personally known to
the and who did not take an cath.

Notaly Publik

Mauann Mall
PrintName =}

Note: Mail your payment ta the above address made payable to the City of Hollywood.

Maryann Mallia

COMMISSION #FFG24989
EXPIBES: (tober §, 2019

WWW. AARONSOTARY.CON

 

Page 2 of 2 far Gasa ¥18-03429

Our itission: Wo are dedicated to providing municipal services for aur diveraa corimunity In an atmosphere of cooperation, courtesy and respect,
We do thie by ensuring all who live, work and play in the Clty of Hollywood enjoy a high quably of life,

‘An Equal Opportunity and Service Providar Agancy"

 

 

 

 
Case 20-12895-PDR Doc 147 _ Filed 08/18/21 Page 21 of 47

Instr# 115480170 , Page 1 of 2, Recorded 12/04/2018 at 11:58 AM
Broward County Commission

CITY of HOLLYWOOD, FLORIDA

. Code Compliance Division
2600 Hollywood Bivd. « P.O. Box 229045 « Hollywood, Florida 33022-9045
Phone (954) 921-3061 « Fax (954) 921-3924 « www.hollywoodfl.org

Order Of Imposition Of Fine and Claim Of Lien

 

Case Number: V18-07112
City of Hollywood
Broward County, Florida

Property Owner: RHODES, CHARLES RAYFILED H/E RHODES, CRYSTAL

1111 S$ 29 AVE CERTIFICATION
HOLLYWOOD FL 33020 | certify this to be a true and correct copy
of the record in
Property Address: 1111S 29 AVE WITNESSETH my hand and official seal of
HOLLYWOOD, FL 33020 the City of Hollywood, Florida, this the
Legal: SOUTH HOLLYWOOD AMD PLAT 4-10 B Al day of _povemb ev, 20_1A_

LOT 1S 55,25 55 BLK 9

The City of Hollywood Special Magistrate, having reviewed evidence and swom testimony by Affidavit, enters the following
Findings of Fact:

That the City of Hollywood Special Magistrate did issue on , a Final Order in the above captioned case commanding the
Respondent(s) to bring the violation(s) of code section(s) 157 - Residential as specified in said Final Order into compliance or be subject to
a fine in the amount of $150.00 PER DAY COMMENCING 09/10/2018. Additionally, in: accordance with section 162.09(2)(d), Fla.
Statutes, and Chapter 36.29 (A)(1) of the Hollywood Code or Ordinance, additional fines in the amount of $ 200.5C) _ were
assessed to cover costs incurred by the City in enforcing its Code(s).

That said violation occurred on real property described above, lying and being in Broward County, Florida.

That the Respondent(s) did not comply with the Final Order(s) by failing to repair cracking/deterioration of exterior walls,
repair windows (if windows are replaced, permit is required), and repair fascia and soffits. Please contact in person 2600 Hollywood
Boulevard, Room 320, (must be in line by 5:30 p.m.) or by phone: 954-921-3335, The office hours are Monday through Thursday,
7:00 a.m. until 6:00 p.m. on or before the date specified therein.

That the Special Magistrate Clerk did forward a notice of the failure to comply with the Final Order, along with a copy of the
Affidavit of Non-Compliance to the Respondent(s) by U.S. mail on_. 0 A2/) ®.

The Respondent(s) did not request a subsequent hearing pursuant to Section 36.29(A) of the City of Hollywood Code of
Ordinances.

IT IS THEREFORE THE ORDER OF THE SPECIAL MAGISTRATE THAT:

1. A fine in the amount of $150.00 PER DAY COMMENCING 9/10/2018, is hereby confirmed and imposed. This fine shall
continue to accrue unti] such time as the property is brought into compliance at which time the Respondent shall notify the Code
Enforcement Inspector. Additionally, in accordance with section 162,09(2)(d), Fla. Statutes, and Chapter 36.29 (A)(1) of the Hollywood
Code or Ordinance, additional fines in the amount of $ = were assessed to cover costs incurred by the City in enforcing its
Code(s).

2, The fine shall constitute a lien against the above-described real property and upon any other real or personal property owned by the
respondent pursuant to Chapter 162, Florida Statutes, as currently enacted or as may be amended from

Page 1 of 2 for Case V18-07112

Our Mission: We are dedicated to providing municipal services for our diverse community in an atmosphere of cooperation, courtesy and respect.
We do this by ensuring all who live, work and play in the City of Hollywood enjoy a high quality of life.

"An Equal Opportunity and Service Provider Agency"

#145, 050-0) gy)
Case 20-12895-PDR Doc 147 Filed 08/18/21 Page 22 of 47
Inater# 115490170 , Page 2 of 2, End of Document

CITY of HOLLYWOOD, FLORIDA _

Code Compliance Division
2600 Hollywood Blvd. + P.O, Box 229045 + Hollywood, Florida 33022-9045
Phone (964) 921-3061 + Fax (954) 921-3024 » www. hollywoodfl.org
time to time, and Chapter 36 of the Clty of Hollywood Cede of Ordinances, as curretitly enaoted or as may be amended
from time to time, and the Special Magistrate Clerk is directed to record a true copy of this Order in the Public Records
of Broward County, Florida,

DONE AND ORDERED this 4), day of flarenher ,_20K&.

 

  

ATTEST: OFFICE OF THE SPECIAL,

CITY OF HOLLYWOOD ALORIDA

t f
Special Magistrate Clerk Spool Magis ase

 

(Order of Imposition of Fine and Claim of Lian)

STATE OF FLORIDA )
COUNTY OF BROWARD ) Ss:

The ma igen as acknowledged balore me this gi day of Mvadany mp6 , by brn RPomeS

and Ce Clerk and Special Magis respectively of the City of Hollywood, who are personally known to
ine and who did not take an oath. ? we
¥ i N

 

Maryann Malin otary Public

 

COMMISSION @ " hosts Nia\\:
EXPIRES: Obiobar 6 20f9 AW WA
WAV. AARONNOTARY. cond Print Name )

 

Note: Mail your payment to the above address made payable to the City in

Page 2 of 2 for Case V18-07112

Our Mission: We are dedicated te providing municipal services for our diverse community in an atmosphere of cooperation, courtesy and respect.
We do this by ensuring all who Ilve, work and play in the Cily of Hollywood enjoy a high quallty of Ilfe,

"An Equal Qpportunity and Service Provider Agency"

 

 

 

 
Case 20-12895-PDR Doc 147 Filed 08/18/21 Page 23 of 47

CITY OF HOLLYWOOD UTILITY BILL

: CUSTOMER COPY
2800 HOLLYWOOD BLVD ROGH ToS” KEEP THIS PORTION FOR YOUR RECORDS

eee PAST DUE

2403 LIBERTY ST

 

    
 
    
 

(ena re

0188 | 7 } 90000 | 4.00000 |

place aT Ese 7

Ici aE Se
a 07/27/2021
BU Rais a a

  
    
 

   

 

 
    

 

Ta
ey

te

 
  

   
 

io o
ar

  

 

WATER USAGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

     
   

 

       
    
 

 

     

 

 

 

    

 

83820127] 05/23/2021) 06/23/2021} _ 592700 1000 37.50
WATER BASE CHARGE 7.82 |
STORMWATER CHARGE 6.12
GARBAGE SERVICE CHARGE 42.00
GARBAGE SERVICE CHARGE 48.00
UTILITY TAX 4,53
READ CODE: | PREVIOUS BALANCE 8,213.16
BILLED USAGE #00 CU, FT. EQUALS 748 GALLONS VENI ES SECEIVED 0
eeestmare | ADJUSTMENTS 00
5000 P= FINAL DEPOSIT APPLIED 00
DEPO N i
anne Nas Sele
-_ LATE PENALTY
ae CURRENT CHARGES |
2000 - alt Ei Noa we
1090
3 : Our aually ary quality eport contains information about the source
"000 «18004900 «ten zie 00d aya0 ip gang | ANT Quality of your drinking water, atecte contaminants-none
bove the EPA acceptable level. Visit htto:www.hollywoad#_oraAvar
a to see the report or cal 954-067-4230 fo request a mailed copy,

 

 

CUBIC FEET

WARNING! If a cut-off date appears on your bill, you will naed ta the "AMOUNT PAST
Cut Off Date: 07/27/2024 DUE" before this date to avoid service d sconned ion. pay

2< Detach and return the portion below with your payment 3<

UTILITY BILL
REMIT PORTION

PLEASE WRITE YOUR ACCOUNT NUMBER ON CHECK
AST D U - AND ENCLOSE THIS PORTION WITH YOUR PAYMENT,
MAKE CHECKS PAYABLE TO: CITY OF HOLLYWOOD

 

LIBERTYST : 07/27/2021 $8,350.13

 

CITY OF HOLLYWOOD
RHODES (DIPA), CHARLES R. UTILITY BILLING PROCESSING CENTER
2403 LIBERTY ST PO BOX 220187
HOLLYWOOD, FL 33020-2052 HOLLYWOOD, FL, 33022-9187

QOO0b0%2021L403271022000008359135

 

 
Case 20-12895-PDR Doc 147 Filed 08/18/21 Page 24 of 47

PLEASE VISIT OUR WEBSITE AT WWW.HOLLYWOODFL.ORG FOR INQUIRIES

REGARDING UTILITY SERVICES.

 

GARBAGE/RECYCLING CONTACT: (954) 967-4200

 

CUSTOMER SERVICE HOURS:

Monday through Thursday, 7:00 am to 6:00 pm

 

CUSTOMER SERVIGE CONTACT: (964) 921-3938

 

 

EMERGENCY CONTACT:

Fridays, Weekends and Holldays

 

(984) 967-4357

 

 

UTILITY BILL PAYMENT OPTIONS:

 

Pay online by credit card, debit card or eGheck."GO GREEN" by opting out of receiving a paper bill
aach month, Visit www.hollywoodfl.org and select "Payment Center" and alick on "My Uility Bill" for

 

 

 

ONLINE: more information, Pay online with a smartphone by scanning the QR Code on the bilt remittance and
follow the instructions.
PHONE: Pay by phone with a credit card, dabit card or eCheck 24 hours/7 days per week by
, calling (954}921-3938 - Option 2. You will naed your City of Hollywood utility account information,
DIRECT DEBIT: Pay automatically ¢ach month from your chacking or savings account, Visit www. holivwoodfi.org and
. select "Payment Center”, click on "My Utility Bill” and follow instructions for diract debit enrollment,
NAIL: Mall payments to:

City of Hollywood, Utllity Billing Processing Genter, P.O, Box 229187, Hollywood, FL 33022-9187

 

DROP BOX: (CHECKS ONLY)

City Hall, 200 Hollywood Blvd., north side of building, Available 24 hours/7 days per waek,

 

Glty Hall, 2600 Hollywood Blvd., north side of bullalng.

 

 

 

DRIVE THRU WINDOW: Hours of operation: Monday through Thursday, 7:00 am to 6:00 pm.
IN PERSON: City Hall, Cashier's Window, Room 103, 2600 Hollywood Blvd.
Hours of operation: Monday through Thursday, 7:00 am to 6:00 pm.
Payment of current charges is due by the due date indicated on your bill, The City assesses a late
penalty of 1% per month (12% annually) on any past due portion of the utility bili, Customers with @ past
PAST DUE PAYMENTS: due balance will receive a billing showing a cut-off date by which the past due balance must be paid to

 

avoid service disconnection. Upon becoming past due, utility charges constitute a variable and accruing
Statutory lien against the property. ‘These past due charges may be recorded as a lien with Broward
County, but are not required to be recorded to be effective and binding.

 

 

 

 

 

 
Case 20-12895-PDR Doc 147 Filed 08/18/21 Page 25 of 47

CITY OF HOLLYWOOD cupehtTy BILL

STOMER COPY
2600 HOLLYWO00 Bre ae NICE KEEP THIS PORTION FOR YOUR RECORDS
HOLLYWOOD, FL 33020

 

 
 
 

 

  
   
 

  

    

    

 

IWATER USAGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

      
     
      
  

 

 

 

 

 

 

 

      

 

 

 

  

  

 

 

 

 

 

74631569] 05/30/2021] 08/30/2021[ 283700] 301700] A | 180001 1,710.85
WATER BASE GHARGE 7,82 |
STORMWATER GHARGE 6.12 |
GARBAGE SERVICE CHARGE 42,00
UTILITY TAX 171.87
BRAD Gone |PREVIOUS BALANCE 6,669.38
BILLED USAGE 400 CU FT, EQUALS 748 GALLONS azacrum. |LESS PAYMENTS RECEIVED 00
Esesnmare | ADJUSTMENTS 00
FeAWAL DEPOSIT APPLIED .00
DEPOSIT INTER
fanaune Soret) Sea
LATE PENALT
Our 2020 water quaiily report contains Information about the source
100d 7600 M00 tm) gusto t00 Samm agg | a Quality of your drinking water, We detected 10 contaminants-none

 

 

 

é above the EPA acceptable level, Visit htto://www.hollywoodll. or wore
Sete on = “a _I to see the report or Gail 954-967-4230 to request a malled copy.
UBIG FEET

WARNING! If a cut-off date < on your bill, will need t the "AMOUN ST
Cut Off Date: 08/03/2021 DUE" before this date to avoid service d sconnection. n> PAY OUNT PA

2¢ Detach and return the portion below with your payment 3<

UTILITY BILL
REMIT PORTION

PLEASE WRITE YOUR ACCOUNT NUMBER ON CHECK
PAST D U f- AND ENCLOSE THIS PORTION WITH YOUR PAYMENT,
MAKE CHECKS PAYABLE TO; CITY OF HOLLYWOOD

  

1111S 29 AVE 08/03/2021

 

$8,608.04

CITY OF HOLLYWOOD
RHODES (DIPA), CHARLES UTILITY BILLING PROCESSING CENTER
1111 S 29TH AVE PO BOX 229187
HOLLYWOOD, FL 33020-5617 HOLLYWOOD, FL 33022-9187

N000604202140328179750000ab08044

 

 
Case 20-12895-PDR Doc 147 Filed 08/18/21 Page 26 of 47

PLEASE VISIT OUR WEBSITE AT WWW.HOLLYWOODFL.ORG FOR INQUIRIES

REGARDING UTILITY SERVICES.

 

GARBAGE/RECYCLING CONTACT: | (954) 967-4200

 

CUSTOMER SERVICE HOURS:

Monday through Thursday, 7:00 am to 6:00 pm

 

CUSTOMER SERVICE CONTACT: (954) 921-3938

 

 

EMERGENCY CONTACT:

Fridays, Weekends and Holidays

(954) 967-4357

 

 

UTILITY BILL PAYMENT OPTIONS:

 

Pay ontine by cradit oard, debit card or eCheck."GO GREEN" by opting out of recelving a paper bill
each month. Visit www. follywoodtierg and select "Payment Center” and click on "My Utility Bill" for

 

 

 

ONLINE: more information, Pay ontine with a smartphone by scanning the OR Gode an the bill remittance and
follow the instructions.
PHONE: Pay by phone with a credit card, debit card or eCheck 24 hours/7 days per week by
‘ calling (984)921-3938 - Option 2, You will ned your Clty of Hollywood utility account Information,
DIRECT DEBIT: Pay automatically each month from your checking or savings account. Visit www. holivwoodiorg and
, select “Payment Centar’, click on "My Utility Bill" and follow Instructions for direct debit enroliment.
MAIL: Mail payments to:

City of Hollywood, Utility Billng Processing Center, P.O, Box 229187, Hollywood, FL 33022-0187

 

DROP BOX: (GHECKS ONLY}

City Hall, 2600 Hollywood Bivd., north side of bullding. Available 24 hours/? days per week,

 

Gity Hall, 2600 Hollywood Biyd., north side of building.

 

 

 

PRIVE THRU WINDOW: Hours of operation; Monday through Thursday, 7:00 am to 6:90 pm.
IN PERSON: Cily Hall, Cashier's Window, Room 103, 2600 Hollywood Blvd.
Hours of operation: Monday through Thu reday, 7:00 am to 6:00 pm.
Payment of current charges Is due by the due date indicated on your bil, Tha City assesses ¢ fate
Penalty of 1% per manth (12% annually) on any past due portion of the utility bill. Customers with a past
PAST DUE PAYWENTS: due balance will recelve a billing showing a cut-off date by which the past due balance must be paid to

 

avoid service disconnection. Upon becoming past due, utility charges constitute a varlable and accruing
Statutory lien against the property. These past due charges may be recorded as a lien with Broward
County, but are not required to ba recorded to be effective and binding,

 

 

 

 

 

 

 
Case 20-12895-PDR Doc 147 _ Filed 08/18/21 Page 27 of 47

CITY OF HOLLYWOOD tty BILL

CUSTOMER COPY
2600 HOLLYWOOD BLVD ROOM 10S" KEEP THIS PORTION FOR YOUR REGORDS
HOLLYWOOD, FL 33020

 

  

f

ARLES 2515 FILLMORE ST 1.00000

ce ec
0710712024

 

   
 
  

 

 

 

ard

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    
     
   

 

    
 

  

 

 

 

 

WATER USAGE al 78764737| 05/23/2021] 08/23/2021} 6193001 s21600| -2300{ "
WATER BASE CHARGE 7.82
STORMWATER CHARGE 6.12
GARBAGE SERVICE CHARGE “42.00
UTILITY TAX 15.02
axan G08 [PREVIOUS BALANCE 13,558.73
BILLED USAGE 100 CU FP. EQUALS 740 a ee eee MES RECEIVED 4
|é-esnaare | ADJUSTMENTS -00
FeFNAL —1DEPOSIT APPLIED ‘00
orale AN B
Our ual ato quality feport cantelns dnfaemetion about the source
and quality of your ig water, We de | 10 contaminants-none
core bees oaatoant gam aya 2aup zn Fabova the EPA accaptabie level. Visit pilaf. ywoodtlorgfwar

 

 

to See the report or call 954-967-4230 testa mailed copy.

GUBIC FEET

WARNING! If a cut-offdate appears on your bill, you wi nead to the “AMOUNT PAST
Cut Off Date: 07/27/2021 DUE" before this date to avald service deconnec ion, pay

4< Detach and return the portion below with your payment 3<

UTILITY BILL
REMIT PORTION

PLEASE WRITE YOUR ACCOUNT NUMBER ON CHECK
Pp AS () U E AND ENCLOSE THIS PORTION WITH YOUR PAYMENT.
MAKE CHECKS PAYABLE TO: CITY OF HOLLYWOOD

 

"2515 FILLMOREST _ O7/27/2021 $13,772.11

 

CITY OF HOLLYWOOD
RODE S (DIPA) CHARLES UTILITY BILLING PROCESSING CENTER
2515 FILLMORE ST PO BOX 229187
HOLLYWOOD, FL 33020-4307

HOLLYWOOD, FL 33022-9187

O00060420214032710258000137 721 1b

 

 
Case 20-12895-PDR Doc 147 _ Filed 08/18/21 Page 28 of 47

PLEASE VISIT OUR WEBSITE AT WWW..HOLLYWOODFL.ORG FOR INQUIRIES

REGARDING UTILITY SERVICES.

 

GARBAGE/RECYCLING CONTAGT: (954) 967-4200

 

CUSTOMER SERVICE HOURS:

Monday through Thursday, 7:00 am to 6:00 pm

 

CUSTOMER SERVICE CONTACT: (954) 921-3938

 

 

EMERGENCY CONTACT:

Fridays, Weekends and Holidays

(984) 967-4387

 

 

 

UTILITY BILL PAYMENT OPTIONS:

 

Pay online by credit card, debit card or eChack."GO GREEN" by opting out of receiving 4 paper bill
each month. Visit www.holivwoodfi.org and select "Payment Canter" and click on "My Utility Bill" for

 

 

 

 

 

ONLINE: mare information, Pay online with a smartphone by scanning the QR Code on the bill remittance and
follow tha Instructions.
PHONE: Pay by phone with a crecit card, debit card or eCheck 24 hours/7 days per week by
. calling (964)921-3938 - Option 2. You will need your Clty of Hollywood utility account information.
DIRECT DEBIT: Pay automatically each morith from your checking or savings account. Visit ww. bollvwoaodil.ory and
‘ select “Payment Center’, click on "My Utility Bill" and follow instructions for direct dablt enrollment,
MAIL: Mail payments to:

Clty of Hollywood, Utility Billing Processing Center, P.O. Box 229187, Hollywood, FL 33022-9187

 

DROP BOX: (CHECKS ONLY)

ity Hall, 2600 Hollywood Bivd,, north side of building. Avaliable 24 hours/7 days par week,

 

City Hall, 2600 Hollywood Blvd., north side of buliding,

 

 

 

DRIVE THRU WINDOW: Hours of operation: Monday through Thursday, 7:00 am to 6:00 pm.
IN PERSON: , City Flall, Gashiar's Window, Room 103, 2600 Hollywood Blvd.
; Hours of operation: Monday through Thursday, 7:00 am to 6:00 pm.
Payment of current chargas is due by the due date indicated on your bil, The Clty agseages a late
penalty of 1% per month (12% annuatly) on any past due portion of the uiltity bill. Customers with a past
PAST DUE PAYMENTS: due balance will receive a billing showing a cut-off date by which the past due balance must be pald to

 

avold service disconnection. Upon bacoming past due, utillty charges constitute a varlabla and accruing
Statutory lien against the property, These past due charges may be recorded as a lien with Broward
County, but are not required to be recorded ta be effective and binding.

 

 

 

 

 
Case 20-12895-PDR Doc 147 Filed 08/18/21 Page 29 of 47
Filing # 124049195 E-Filed 03/30/2021 05:29:27 PM

IN THE CIRCUIT COURT OF THE 17!" JUDICIAL CIRCUIT
IN AND FOR BROWARD COUNTY, FLORIDA

U.S. BANK TRUST NATIONAL CIVIL DIVISION
ASSOCIATION, etc.,
CASE NO. CACE-18-15921 (11)
Plaintiff,
vs.

MANUEL VAZQUEZTELL, JR.,
et al.

Defendants.
/
VERIFIED MOTION FOR DISBURSEMENT OF
MORTGAGE FORECLOSURE SURPLUS

 

COMES NOW, Defendant CHARLES RHODES, by and through undersigned counsel,
and pursuant to Florida Statute §45.032 files this Sworn Motion for Disbursement of Mortgage
Foreclosure Surplus and states as follows:

1. I. CHARLES RHODES, was the owner of the real property located at 6137 SW 35"
Street, Miramar, Broward, Florida, prior to the foreclosure sale held in this action and as of the
date of the filing of the lis pendens.

2. I do not owe any money on any mortgage on the property that was foreclosed other
than the mortgage which was satisfied by the foreclosure.

3. I do not owe any money that is the subject of an unpaid judgment, tax warrant,
condominium lien, cooperative lien or homeowners’ association.

4. 1 am not currently in bankruptcy.

5. | have not sold or assigned my right to the mortgage surplus.

6. My current address is: 1111 South a6" Avenue, Hollywood, FL 33020.

7. Iam the only owner wherefore I am entitled to the surplus.

EXHIBIT !3_
Case 20-12895-PDR Doc 147 Filed 08/18/21 Page 30 of 47

8. Broward County conducted a foreclosure sale for the real property described in the
Complaint on March 9, 2021.

9, Broward County is holding approximately $85,939.70 in surplus funds from the
foreclosure sale.

10, SOUTHTRUST FINANCIAL, LLC, as successful bidder at the auction, filed a
Statement of Claim in the amount of $4,727.94 with the Clerk of Court against the surplus funds
based on unpaid property taxes as reflected in their filing dated 3/22/2021 of SUCCESSFUL
BIDDER’S STATEMENT OF CLAIM AND MOTION TO DISBURSE.

11, The Defendant, BROWARD COUNTY BOARD OF COUNTY COMMISSIONERS
may have a claim on the surplus funds by reason of a Notice of Lien filed in the Public Records
of Broward County, Florida as more fully described within the Complaint filed in this action,

12. The CITY OF HOLLYWOOD may have a claim on the surplus funds by reason of
Notice(s) of Lien and Final judgment(s) filed in the Public Records of Broward County, Florida
as more fully described in the Complaint filed in this action.

13. The STATE OF FLORIDA — DEPARTEMENT OF REVENUE may have a claim on
the surplus funds by reason of Notice(s) of Lien and Final judgment(s) filed in the Public
Records of Broward County, Florida as more fully described in the Complaint filed in this
_ action.

14. RIVERSIDE APARTMENTS, LLC may have a claim on the surplus funds by reason
of a judgment(s) filed in the Public Records of Broward County, Florida as more fully described

in the Complaint filed in this action,

 

 
. se 20-12895-PDR Doc 147 Filed 08/18/21 Page 31 of 47 001/001
a BS/2472021, 13,40 Rigse 20.16! | 9544244891 ne

WHEREFORE, Defendant, CHARLES RHODES moves this Honorable Court for an

Order directing the Clerk to L the surplus funds to CHARLES RHODES, together with
such further relief as the Court deems proper.

VERIFICATION

T understand that I ant nod required to have a lawyer or any other representation and I do

 

not have to assign my rights to arlyone else in order to claim any money to which I may be
entitled. [understand that this statement is given under oath, and if any statements até untrue that

T may be prosectted criminally fdr perj

  

STATE OF FLORIDA

COUNTY OF Wai d |

Sworn to (or affirmed) and subsciibed before me this ZY day of i y at WV \ 2021 by

CHARLES RHODES. |
Mle?

NOTARY PUBLIC, State of Florida
My commission expires: 9 2. /itT / LOLS

CERTHOICATE OF SERVICE

I HEREBY CERTIFY a true and correct copy of the foregoing has been sent via

      
   
 

   

e Notary Public Siva of Flonda
i Ai Allan

aN, ag My Cominamion HH 094475
% re Exptes 02/17/2028

  

 

Florida E-Filing Portal System and/or U.S, Mail to: Ghidotti Berger LLP, Attommey for Plaintiff,
3050 Biscayne Boulevard, Suite 402, Miami, FL 33134; (fepleadings@ ghidottiberger.com); Laz
M. Vazqueztell, 6134 8.W. 34m Street, Miramar, FL 33023; State of Florida — Department of

Revenue, 2450 Shumard Oak Boulevard, Tallahassee, FL 32311; City of Hollywood, A Political
Subdivision of The State of Floridp, 2600 Hollywood Boulevard, Hollywood, FL 33020; Manuel
Vazqueztell, Jr. c/o Renzo Boson}, Esq., 1930 Harrison Street, Suite 209, Hollywood, FL 33020

 

 

 
Case 20-12895-PDR Doc 147 Filed 08/18/21 Page 32 of 47

(eservice@firstlegalpa.com); Broward County Board of County Commissioners, a Political
Subdivision of State of Florida, c/o Andrew J. Meyers, Esq., 115 S. Andrews Avenue, Fort
Lauderdale, FL 33301 (ddimatteo@broward.org); and Riverside Apartments, LLC, c/o Angelo &
Banta, P.A., 515 East Las Olas Boulevard, Suite 850, Fort Lauderdale, FL 33301
(gsb@angelolaw.com); Peter B. Weintraub, Esq., WEINTRAUB & WEINTRAUB, P.A.
Attorneys for Successful Bidder, SOUTHTRUST FINANCIAL, LLC, 7700 Congress Avenue,
Suite 1110, Boca Raton, FL 33487; services@weintraublawfirm.com and
pbw@weintraublawfirm.com on this 30" day of March, 2021.

/s/ Barry J. Marcus, Esa.

BARRY J. MARCUS, ESQ.

Florida Bar No. 870390

GLANTZ LAW

7951 S.W. 6th Street, Suite 200

Plantation, Florida 33324
Telephone No. (954) 424-1200

Primary: litigation@glantzlaw.com
Secondary: bmarcus(@glantzlaw.com
Department of Public Works

Code Cor

Case 20-12895-PDR Doc 147 Filed 08/18/21 Page 33 of 47

 

niplance Division

 

Case#:

   

FLORIDA

 

 

fel: 954.921.3061

Code Compliance fox 954.921.3924
Complaint Affidavit
1 Lathon, Ailbr or _ado> Uherdle st

PRINT St ADDRESS ff

 

 

Lb eur be of $ hw das, » 22030 _ Being first duly sworn do
CITY STATE ZIP CODE
swear thaton_~JUe sda. the 27 day of Mea | 20>,
DAY OF THEAVEEK DATE MONTH YEAR

 

 

The following facts are true and accurate:

 

We
How long have you lived at 2403 Liberty St?
SF inorrthe

 

How much do you pay for rent?
— blip 0.00 yor owls
Who Oy Ray rent to

 

¢)
How do youn: ay pent (cash, check) ?

 

describe where you stay in the home (area, size of your area)?

 

Al
(Gyn

 

 

 

 

 

 

 

These events occurred at (location) # Ge os Khir ST

within the City of Hollywood, County of Broward, State ary WK.
Signature of smal Wz

SWORN TO AND SUBSCRIBED BEFORE ME, THE UNDERSIGI AUTHORITY, THIS
ZF DAY OF ,_2aZl . 2600 Hollywood Boulevard

PO. Box 229045
Hollywood, Florida
33022-9045

hollywood!l org

EXHIBIT ©
Case 20-12895-PDR Doc 147 _ Filed 08/18/21 Page 34 of 47

   
 
  

   

_ Department of Public Works afie Ww Mi
Code Conlon Division silly
fz WOO DA
a ove listed individual is personally
NOTARY PUBLIC ras sone i aise, eo ape and/or provided identification.os 4 99} 399)
MY COMMISSIONEXPIRES: @% Ay Expires: June 29, 2024 fox: 954.921.3924

2600 Hollywood Boulevard
PQ, Box 229045
Hollywood, Florida

33022-9045

hollywoodil.org
Department of Public Works
(ode Compliance Division

Case 20-12895-PDR Doc 147 Filed 08/18/21 Page 35 of 47

  

FL ORIDA

 

Case#:

 

 

 

tel: 954.921.3061

 

 

 

 

 

 

 

 

 

Code Compliance ox, 954.921 392
Complaint Affidavit

1 Yhn CCO pf AYOd Li bey ky

be Oke ADDRESS

146 [ | saad > Ele do. » 429-0 Being first duly sworn do
CITY STATE ZIPCODE
swearthaton TU 04ers the 27 dayof Aor, } _20da!
DAY OF THE WEEK DATE MONTH YEAR

The following facts are true and accurate:

VES
Howloge havey _ at 2403 Liberty St?

2 Mov

 

How much do you — for rent ?

[QO Cian DwYs
Who do you pay reht to ?

“|
How do you pay rent (cash, check) ?

CaS

describe where you stay in the home (area, size of your area)?

 

 

tom _totth @ Chet

 

 

 

 

 

 

 

within the City of Hollywood, County of Broward, § ne Nis

Signature of vem abi ao Uf

SWORN TO AND SUBSCRIBED BEFORE ME, ripfONDERSIG ayo AUTHORITY, THIS
ZY DAY OF CfeEC 220 |. 2600 Hollywood Boulevard

PO. Box 229045
Hollywood, Florida
33022-9045

Loh iy
healhvumant arn
hany WOOCH OF i

These events occurred at (location) “2S LEY ip dl if.
Case 20-12895-PDR Doc 147 Filed 08/18/21 Page 36 of 47

 

       

 

Department of Public Works jo —
Code Compliance Division = Pd
gil ) a FLORIDA
an Sn wap ¥ tappye listed individual is personally
NOTARY PUBLIC 3. a Expires: Juneau B0za me and/or provided identificatign.o¢4 991 396)
MY COMMISSION EXPIRES: Pag nd Tu an Ray ine 994.921.9924

 

2400 Hollywood Boulevard
PO, Box 229045
Hollywood, Florida

33022-9045

hallywoodfl org
Department of Public Works
Code Compliance Division

Case 20-12895-PDR Doc 147 Filed 08/18/21 Page 37 of 47

 

 

 

FLORIDA

 

 

 

 

 

 

 

 

 

 

 

 

Case# :
‘ tel: 954.921.9061
Code Compli ance ax: 954.921.3924
. Complaint Affidavit
f ,
I, be bat Die lle ,of AYO Ly hit oT .
= PRINT NAME ADDRESS {
Holle noted » Fler d t- > 2252-0 Being first duly sworndo
CITY [ STATE ZIP CODE
swear thaton (uf, dre. the X77 dayof Ider dd ,d62l
DAY OF THE WEEK DATE MONTH YEAR
The following facts are true and accurate:
yes
How long have you lived at 2403 Liberty St?
vrS
How much'do you pay for rent?
$2010
Who do you pay rent to ?

 

How do ya pay rent (cash, check) ?
a

 

describe where you stay in the home (area, size of your area) ?

 

[ltem twit 4 Cpt

 

 

 

 

 

 

 

These events occurred at (location) 2402 Lekisa S o
within the City of Hollywood, County of Broward, Statef Florida.

Signature of Affiant: Kiar td fo~
SWORN TO AND SUBSCRIBED BEFORE ME, THE UNDERSIGNED AUTHORITY, THIS

ZZ DAY OF SELEC , Zo2/ __. 2600 Hollywood Boulevard

PO, Box 229045
Hollywood, Florida
33022-9045

ng Hywoodll org
Case 20-12895-PDR Doc 147 _ Filed 08/18/21 Page 38 of 47

Department of Public Works af Mi
Code Compliance Division =

WOOO

The above listed nivel is yen

Coane o me and/or provided identificatign.gc4 99) 494)
Expires: June ae fax: 954.921.3924

  
  
   

NOTARY PUBLIC

MY COMMISSION EXPIRES:

2600 Hollywood Boulevard
PO. Box 229045
Hollywood, Florida
33022-9045

.
hallywoodil org
Case 20-12895-PDR Doc 147 Filed 08/18/21 Page 39 of 47
Depart tof Public Works
(ode ton nh ance Division

 

 

 

FLORIDA

 

 

 

 

 

 

 

 

Case#:
Code Compliance een
Complaint Affidavit
L Per hires Hs @. ,of AYP Liberte BT
Helle LL ol 5 E i a Being first duly sworn do

swearthaton ~/ wedac sthe 27] dayof Dera abd | ;

DAY OF THE WEEK DATE YEAR

The following facts are true and accurate:

Ve
How long have you lived at 2403 Liberty St?

ly

How much do you pay for rent ?
wn f

Who do. ayrentto? |
EE Phos
How do you rent (cash, ier ehs
ws An cle.

describe ie you stay in the home (area, size of your area)?

 

 

[tir _w a Clk ie er

 

 

 

 

 

 

 

These events occurred at (location) ae $2: s Lhe 7 A gy

within the City of Hollywood, County of Broward, State of Florida.
Signature of Affiant: ms AG wy A te 6

SWORN TO AND SUBSCRIBED BEFORE ME, THE UNDERSIGNED AUTHORITY, THIS

Z 7% DAY OF GA E- _ Zo2z 2600 Hollywood Boulevard

PO. Box 229045
Hollywood, Floride
33022-9045

hollywoadfl.org
Case 20-12895-PDR Doc 147 Filed 08/18/21 Page 40 of 47
Department of Public Works toll oO, Mi am am call
Code Compliance Division = PDs
FLORIDA

Aa The above listed individual is yv'
OTARY PUBLIC ® aa RoylRagiyah t me and/or provided identification. 9<4 991 394)

Comm. erat fox: 954.921.3924

 

    
 

MY COMMISSION EXPIRES:

2600 Hollywood Boulevard
PO. Box 229045
Hollywood, Florida
33027-9045

hollywood! arg
[lepartment of Public Works

Case 20-12895-PDR Doc 147 _ Filed 08/18/21 Page 41 of 47

 

Code Compliance Division Hellywooc nm WF

 

Case#:

FLORIDA

 

 

 

 

 

 

 

Code Compliance i ni
Complaint Affidavit
Hs Wal hog aif fy) pe » of BUD 5 l aes 4 Sf °
Hol ll LYE i 5 & Leys dy >22020 Being first duly sworndo

swear thaton to C. , the day of Lior ;
Hie tt 21 davet Keel 20a |
The following facts are true and accurate:

Veae
How long have you lived at 2403 Liberty St?

0 Y Oat
How much dé nd9 yous pay forrent?

CO

Who do yowpay rentto
Raw i 10d~e.¢

How do you pay rent (cash, check) ?
Aon

describe where you stay in the home (area, size of your area)?

 

oon we th Oo CloteF

 

 

 

 

 

 

 

These events occurred at (location) ZLHO $ Lihelic/ ' or ,

within the City of Hollywood, County of Broward, State of Florida.

Signature of Affiant: lg ? ted y+

SWORN TO AND SUBSCRIBED BEFORE ME, THE UNDERSIGNED AUTHORITY, THIS
Z7_DAYOF Lpelee €, Po2f 2600 Hollywood Boulevard

P.O, Box 229045
Hollywood, Florida
33022-9045

i j
hollywoodll org
Case 20-12895-PDR Doc 147 Filed 08/18/21 ‘be 42 of 47

Department of Public Works CiTy ¢ M
Code Compliance Division =~

WOO0d

The above listed individual is yv'

 

ett tay
NOTARY PUBLIC RK Roy Ratisg0m to me and/or provided identification.
&, 3) Conn. HHS ° 954.921 306

ui
>

fox: 954.921.3924

 

2600 Hollywood Boulevard
PO. Box 229045
Hollywood, Floride

33022-9045

hallywoodfl org
Case 20-12895-PDR Doc 147 Filed 08/18/21 Page 43 of 47
_ Department of Public Works
Code Comphance Division
M

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WOO! DA
Case#:
‘ tel: 954.921.3061
Code Co mpliance fav: 954.921.3924
Complaint Affidavit
L, ove “\ { Lesfamele _,f 240% Li byl, a §
PRINT NAME ADDRESY
Llp [Lo retvd 5 Llor { don >» 23630 _ Being first duly sworn do
CITY i STATE ZIPCODE
swear thaton Tuer sthe 27 ~—dayof Nog | , aa | i
DAY OF THE/WEEK DATE MONTH YEAR
The following facts are true and accurate:
Ves
How long have you lived at 2403 Liberty St?
S Vovel hae
How much do you pay for rent ?
72,20
Who do you pay rent to?
Yat {
How do-you pay rent (cash, check) ?
(lA

 

describe whefe you stay in the home (area, size of your area)?

SHC l be 0m Wo Cipfet

 

 

 

 

 

 

 

 

 

These events occurred at (location) i | Lp wal Tes Cl ,

within the City of Hollywood, County-of Broward, State of Florida.
d Ass ful a

Signature of Affiant: Cit casi

 

SWORN TO AND SUBSCRIBED panne ME, THEI UNDERSIGNED AUTHORITY, THIS

Bes OE LGU. € .Z02 0 a . bi by 2600 Hollywood Boulevard
LEpt LI 2 7 oo PO. Box 229045
4 oy Hollywood, Florida

33022-9045

hollywoodfl org
Case 20-12895-PDR Doc 147

Department of Public Works
Code Compliance Divisior

  
 
 

 

 

NOTARY PUBLIC

MY COMMISSION EXPIRES:

Filed 08/18/21 Page 44 of 47

Hesllywwvood

FLORIDA

The above listed individual is yv'
known to me and/or provided identification. o¢ 4.971.306]

fox: 954.921.3924

 

wel, oy Robinson
oh 16g % cane " 4HHO15768
te = Expires: Jung 2, 2024
= Bonded Theu Aaron Notary

oe Bisse eS

2600 Hollywood Boulevard
PO. Box 229045
Hollywood, Florida
33022-9045

hallywoodtl.org
Instr# 11745545066 2Bab2895- DB, Recckiled MiA(k2GfA0721 atPagest BM47
Broward County Commission

 

BROWARD COUNTY UNSAFE STRUCTURES BOARD

CITY OF HOLLYWOOD, a Florida

municipal corporation,
Complainant, GASE NO.: 21-0979
FOLIO NO,: 1209-05-6590
¥.
CHARLES RHODES,
Respondent(s),

 

 

This cause came on for Public Hearing on July 21, 2021 after due.notice to the Respondent(s),
and the Broward County Unsafe Structures Board (Board) having heard testimony under oath, received
evidence and heard arguments of counsel (if any), thereupon issues its. Findings of Fact, Conclusions. of
Law and Order.as-follows:

1, FINDINGS OF The property described below is an unsafe structure because it
FACT: uninhabitable. There is roof damage, interior wall damage due to
rainwater intrusion, and electrical hazards due to wet/damp locations.

2, For property 2403 LIBERTY STREET, HOLLYWOOD FL 33020
located at:

3. Legaliy described HOLLYWOOD PARK 4-9 B LOT 1 BLK 41
as;

4. CONCLUSIONS The foregoing Findings of Fact constitute a violation of Florida Building
OF LAW: Code:

116,2.1.2.2 A building shell be deemed unsafe. when
there is a deterioration of the structure or
structural parts.

116.2.1.2,5 A building shall be deemed unsafe when the
electrical. or mechanical installations or
systems create a hazardous condition in
violation of the Standards of this:-Code,

116,2.1.2.6 A building shall be deemed unsafe when an
unsanitary condition exists by reason of
inadequate or malfunctioning sanitary

Page 1 of 3

 

EXHIBIT _D_

 
Instr# 11745565086 2Bab289>-6DB Doc 147 Filed 08/18/21 Page 46 of 47

 

City of Hollywoed v. Charles Rhoades Case No.: 21-0979
Folio No.: 1209-05-6590

facilities or waste disposal systems,

116.2.1.2.7 Swimming pools that contain stagnant
water are deemed unsanitary and dangerous
to human life and public welfare and shall
be presumed and deemed unsafe.

116.2.1.3.L The construction, installation of electrical,
plumbing or other equipment therein or
thereon, or the partial construction or
installation of equipment has been
commenced or completed without a permit
therefore haying been obtained ot the
permit. therefore expired prior to completion
and a Certificate of Occupancy issued.

116:2,1,3,2 By reason of illegal or improper use,
occupancy, or maintenance-does.not comply
with this Code or. the Gode in effect at the
time of construction or the applicable
Minimum Housing Code.

ORDER: Based upon the foregoing Findings of Fact and Conclusions of Law, it is
hereby ORDERED that:

 

 

DONE AND ORDERED in Broward County, Florida, this 2 T_ day of July, 2021.) ===

 

Page 2 of 3

 

 
Instr# 11745565056 2Bab2g8S>-ODB, Pod bf7 DddweneAS/18/21 Page 47 of 47

 

City-of Hollywood vy. Gharles Rhodes Case No,;.21-0979
Folio Nos 1209-05-6590

NOTICE: IF THE COMPLAINANT PROCEEDS WITH THE
DEMOLITION OF THE PROPERTY BECAUSE THE RESPONDENT
FAILS TO COMPLY WITH THIS-ORDER, A.LIEN MAY BE PLACED ON
RESPONDENT’S PROPERTY FOR ALL COSTS INCURRED IN THE
EXECUTION OR ANY ACTION BY THE UNSAFE STRUCTURES
BOARD.

 

 

Page 3 0f3

 

 

 
